Citation Nr: 1636597	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  06-38 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an ear disability, to include otitis media and eustachian tube dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from February 1976 to February 1980 and from October 1980 to April 1983. 

This matter initially came on appeal before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO declined to reopen a previously denied claim of entitlement to service connection for an ear disability, to include otitis media and eustachian tube dysfunction.  

The claim was previously before the Board in January 2010, March 2012, and May 2013, at which times it was remanded for additional development while still characterized as a petition to reopen a previously denied claim.  In a March 2015 decision, the Board found that new and material evidence had been presented, reopened the claim of service connection for an ear disability, to include otitis media and eustachian tube dysfunction, and remanded the matter on the merits to the Agency of Original Jurisdiction (AOJ) for additional development and review.  As the sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Parenthetically, the Board notes that it denied service connection for hearing loss and residuals of concussion in the March 2015 Board decision.  


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran does not have a current ear disability, to include otitis media and eustachian tube dysfunction.


CONCLUSION OF LAW

The criteria for service connection for ear disability, to include otitis media and eustachian tube dysfunction, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, required notice was provided in VA letters of July and October 2005, May 2008, and February 2010, including what the evidence must show for service connection.  Since the most recent letter in February 2010, the claim has been readjudicated in multiple supplemental statements of the case.  The Veteran has neither alleged, nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements, VA medical records, and VA examinations.  The Board finds that the July 2015 VA examination and medical opinion reports (actual examination took place in May 2015) of record adequately address the Veteran's service connection claim, and opinions rendered are adequate as they were based on examination of the Veteran and include adequate rational based on the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's contentions and reported history were considered by the examiner, and the factors pointed out by the Board in the 2015 remand were also considered as ordered by the Board.  The Board notes that, although the representative has requested that that an Independent Medical Opinion be obtained, thorough VA medical examination and opinions are already of record.  The VA examination and opinion reports clearly indicate that the Veteran does not have a chronic ear condition or ear disability.  As such, an additional medical opinion is not warranted prior to disposition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159 (c) (4).

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 

With regard to his claim for ear disability, the Veteran does not have a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303 (b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has ear disability, to include otitis media and eustachian tube dysfunction, as a result of service.  His service treatment records show treatment for right otitis media and eustachian tube dysfunction from February through April 1981 and in October of that same year.  

During March 2010 VA examination, the Veteran reported having experienced ear infections in the right ear at a rate of approximately once per year, over the preceding ten years.  He also stated that his right ear had been tender and clogged over the preceding three months; no symptoms in the left ear were reported.  The VA examiner found no evidence of ear disease on examination or in the medical record.  

VA treatment records show complaints of a bilateral earache in April 2012 and diagnosis of right otitis media and bilateral otitis externa in March 2013.  A report of VA examination for ear conditions in November 2013 indicates no evidence of middle or external acute or chronic ear infections.  

In March 2015, the Board remanded this matter to obtain an addendum opinion to the November 2013 examination report.  The VA examiner was to opine as to whether the Veteran warrants a diagnosis of chronic ear disability that is at least as likely as not (a 50 percent or greater probability) caused by or related to the treatment noted in the service records on February through April and October 1981.  In so doing, the VA examiner was to specifically comment on the diagnosis of right otitis media in VA treatment records of March 2013 and consider whether the Veteran's history of ear infections is a continuation of the treatment for ear problems in service.  

A July 2015 VA Medical Opinion Disability Benefits Questionnaire (DBQ) and an Ear Conditions DBQ completed by an Ear, Nose and Throat (ENT) physician based on May 2015 examination are of record.  The Veteran's claims folder was reviewed by the physician.  A detailed history of the Veteran's problems relating to his ears both during and following service was noted.  The physician opined that the Veteran did not now have and never had been diagnosed with an ear or peripheral vestibular condition.  The examiner found that the Veteran had no signs or symptoms attributable to chronic ear infection, inflammation, cholesteatoma, and did not have benign neoplasm of the ear that causes any impairment of function.  Physical examination of the ear was normal.  High frequency sensorineural hearing loss was noted bilaterally based on August 2013 audiogram results, but it was noted that there was no evidence of middle ear dysfunction.  The examiner remarked as follows: 

Veteran is being seen today for claim of chronic ear dysfunction, Eustachian tube dysfunction and chronic otitis media. However no ear condition is diagnosed. It is noted, however, that veteran came for his scheduled compensation and pension appointment on May 6, 2013 with cerumen impaction, significant enough to require ear drops to dislodge the impaction. He was seen 1 week later, on May 13, 2013, to follow up and ear exam was entirely normal.

The Medical opinion DBQ authored by the same ENT physician, reflects the opinion that the condition claimed was less likely than not (less than 50%
probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated the Veteran has no current diagnosis of any vestibular/ear disorder.  The rationale was as follows:

Review of the veteran's service treatment records in C-file, shows that he was treated for chronic ear problems, of several month's duration, in 1981. However, veteran was active duty until 1983 and there is no further mention of any ear problems after 1981, which leads to the conclusion that any ear issues were resolved in 1981. Although veteran reports recurrent right ear infections dating back to 1995, there is no documentation of such. There was an episode of acute right ear infection in 3/2013, 30 years after his ear condition in service, which was treated and resolved. There is no further documentation of ear infection after 2013. Further, today's examination revealed no ear diagnosis. Physical exam was entirely normal and audiogram confirmed this. Therefore, chronicity of right ear problems since 1981 cannot be established and no current right ear problem is diagnosed.

Upon review of the above evidence, the Board finds that the Veteran does not have a current disability manifested by ear disability, to include otitis media and eustachian tube dysfunction.  The 2015 DBQ reports clearly show that the Veteran has no current chronic ear condition.  The VA ENT physician considered the favorable evidence and nonetheless opined that there was no current condition.  He addressed the positive evidence highlighted by the Board in the 2015 remand instructions, as well as the Veteran's contentions.  He did not discount the Veteran's contentions, but rather observed that the 2013 episode resolved.  The examiner was thus explaining why this did not represent a chronic condition, particularly in light of the lack of current findings on the 2015 examination.  The 2015 ENT examination was wholly negative, and no evidence of ear pathology was present.  Thus, the VA examiner determined that there was no current ear disability present.  

In order to prevail on the issue of service connection, there must first be evidence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As noted, the evidence of record does not indicate that the Veteran has a currently diagnosed ear disability, to include otitis media and eustachian tube dysfunction.  Additionally, the Board is mindful that the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  That being said, the Board finds based on the above record and largely based on the reasoning set forth by the ENT in July 2015, that an ear disability has not been present at any time during the pendency of the claim.  

The Board acknowledges the Veteran's assertion that he has ear pain and dysfunction as a result of his active duty service.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms such as pain, as a lay person, he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing any underlying medical condition that might cause pain.  See Layno, 6 Vet. App. 465, Jandreau, supra.  Therefore, the Veteran's assertion that he has ear pain and dysfunction is insufficient to establish a diagnosis for service connection purposes. 

Because the evidence does not support the finding that the Veteran has a current disability with regard to his claim for ear disability, to include otitis media and eustachian tube dysfunction, the criteria for service connection have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for ear disability, to include otitis media and eustachian tube dysfunction, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for ear disability, to include otitis media and eustachian tube dysfunction, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


